Citation Nr: 0702202	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, on a direct basis, or as secondary to service-
connected lower extremity disabilities. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for depression. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of stress fracture of the right femur, with hip 
disability. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of stress fracture of the right tibia.   

5.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of stress fracture of the left tibia.




REPRESENTATION

Appellant represented by:	D. Lilley, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2001, April 2002, and July 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

Upon review of this case, it is clear that the veteran has 
failed to timely perfect his appeal as to the issues of 
service connection for the residuals of stress fractures of 
the right and left foot.  Accordingly, those issues are not 
currently before the Board.

Further apparent is that the veteran seeks entitlement to a 
total disability rating based upon individual 
unemployability.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran seeks service connection for a chronic left hip 
disability, as well as increased evaluations for service-
connected depression, and the residuals of stress fractures 
of the right femur (with hip disability), the right tibia, 
and the left tibia.  In pertinent part, it is contended that 
the veteran's current left hip disability had its origin 
during his period of active military service.  In the 
alternative, it is contended that the veteran's left hip 
disability is proximately due to and/or the result of his 
service-connected left lower extremity disabilities.  
Finally, it is contended that current manifestations of the 
veteran's service-connected depression and stress fractures 
are more severe than presently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
respective schedular evaluations now assigned.

In that regard, a review of the record reveals that the 
veteran last underwent VA psychiatric and orthopedic 
examinations for compensation purposes in May and June 2003, 
respectively, more than three and one-half years ago.  
Moreover, VA outpatient treatment records dated subsequent to 
that time make it clear that the veteran has continued to 
receive treatment not only for service-connected depression, 
but also for his various service-connected lower extremity 
disabilities.  Under the circumstances, the Board is of the 
opinion that additional, more contemporaneous VA orthopedic 
and psychiatric examinations would be appropriate prior to a 
final adjudication of the veteran's current claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Regarding the veteran's claimed disorder of the left hip, the 
Board notes that, on a number of occasions during the 
veteran's period of active military service, he complained of 
and received treatment for various hip disabilities.  While 
at the time of Medical Board proceedings just prior to 
separation, there was no specific evidence of a chronic left 
hip disability, as of the time of a VA orthopedic examination 
in June 2003, radiographic studies were consistent with mild 
osteoarthritis of both hips, with accompanying osteophyte 
formation over the superolateral margin of the acetabulum 
bilaterally.  In the opinion of the examiner, it was "more 
likely than not" that the veteran's right hip condition was 
related to his military service.  However, no opinion was 
offered regarding the relationship, if any, between the 
veteran's left hip disability and his active military 
service.  Nor was any opinion offered as to the causal 
relationship, if any, between the veteran's service-connected 
lower extremity disabilities and his claimed left hip 
disorder.  Such an opinion, it is felt, would be most helpful 
in the proper adjudication of the veteran's present claim for 
service connection for a chronic left hip disability.

Finally, a review of the record would appear to indicate that 
the veteran was never provided with VCAA-complying notice 
with respect to his claim for service connection.  More 
specifically, while in various correspondence, the veteran 
was furnished information regarding the requirements for an 
award of service connection on a direct basis, he was never, 
in fact, provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  Under the circumstances, such notice must be 
provided to the veteran prior to a final adjudication of his 
current claim for service connection for a chronic left hip 
disability.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Furnish the veteran and his 
accredited representative copies of all 
pertinent law and regulations governing 
the award of service connection on a 
secondary basis.  Review the veteran's 
claims file and ensure that the veteran 
is sent a corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the veteran of 
the evidence and information necessary to 
prevail on his claim for service 
connection for a chronic left hip 
disability, on either a direct or 
secondary basis.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
veteran cannot be obtained, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.

3.  The veteran should then be afforded 
additional VA orthopedic and psychiatric 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed left hip disability, as 
well as the current severity of his 
service-connected depression, and 
residuals of stress fractures of the 
right femur, right tibia, and left tibia.  
Provide the veteran adequate notice of 
the date and place of any requested 
examination(s); a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiners should state with 
specificity the amount of functional 
impairment experienced as a result of 
service-connected disabilities, reporting 
all complaints and objective findings 
with respect to increased limitations 
during periods of symptom exacerbations.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently has a clinically 
identifiable, chronic left hip 
disability, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  Should it be 
determined that the veteran does, in 
fact, have a chronic left hip disability, 
but that such disability is not the 
result of some incident or incidents of 
service, an additional opinion is 
requested as to whether any clinically-
identifiable chronic left hip disability 
is as likely as not proximately due to, 
the result of, or aggravated by the 
veteran's service-connected lower 
extremity disabilities.  All opinions 
rendered must be supported by complete 
rationale.  All information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

4.  Upon completion of the requested 
development, review the veteran's claim 
for service connection for a chronic left 
hip disability, as well as his claims for 
increased evaluations for depression and 
the residuals of stress fractures of the 
right femur, the right tibia, and the 
left tibia based upon the new evidence.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




